CARNET, J.
Mrs. Katherine C. Prothro and Major General Clifton B. Cates appeal from an order of the Chancery Court of Lake County overruling the exceptions filed by them to the report of Mrs. Louise Lewis Nicholas as guardian of Mrs. Katie L. Wright, now deceased. They contend that Mrs. Nicholas received gifts from Mrs. Wright totaling $136,150 during the period 1947 through 1951 and that said gifts were illegal and therefore that *243Mrs. Nicholas should he required to account for the same. Mrs. Nicholas had not been appointed guardian at the time the gifts were made.
General Cates and Mrs. Prothro are brother and sister and are nephew and niece respectively of Mrs. Katie L. Wright, deceased. Mrs. Louise Nicholas is also a niece of Mrs. Wright and lived in the home with Mrs. Wright as a member of her household since she was about seven years of age and for a period of about forty years prior to the death of Mrs. Wright.
Mrs. Wright owned several thousand acres of very valuable farm land in Lake County, Tennessee, at the time of her death on August 8,1953, at the age of ninety-three years. Mrs. Wright left no children or grandchildren surviving her and her closest relatives were nieces and nephews including the three parties involved on this appeal.
Mrs. Wright’s husband died about 1912 and left considerable farm lands to Mrs. Wright which she managed very successfully and in addition she accumulated additional farm lands and personal property throughout the years. Two sons were born to her, both of whom died over thirty years ago leaving no children.
On January 28, 1953, Mrs. Wright was adjudged mentally incompetent by a jury and Mrs. Nicholas first became temporary guardian and then on April 1, 1953, she was appointed and qualified as regular guardian.
After the death of Mrs. Wright in August, 1953, the guardian filed a petition for approval of a final settlement as such guardian. The appellants, General Cates and Mrs. Prothro, filed exceptions to the approval of this final settlement alleging, in substance, that Mrs. *244Wright had been incompetent for several years prior to her death and before the appointment of a regular guardian; that Mrs. Louise Lewis Nicholas had been living in the home with and managing all of the financial affairs of their aunt, Mrs. Wright, for several years and that Mrs. Louise Lewis Nicholas had received, during the course of this period, illegal gifts in the total amount of $136,150.
The exceptors, General Cates and Mrs. Prothro, contend that even if Mrs. Wright were mentally competent, yet the gifts were void nevertheless because obtained by Mrs. Nicholas at a time when she occupied a confidential relationship with Mrs. Wright.
The gifts received by Mrs. Nicholas which are under attack are as follows:
During the year 1947 a total of $ 19,650.00
During the year 1948 a total of 75,500.00
During the year 1949 a total of 10,000.00
During the year 1951 a total of 31,000.00
Total gifts of cash and bonds $136,150.00
The gift taxes paid by Mrs. Wright on the above gifts to Mrs. Nicholas amounted to $18,041.10.
The exceptors also contend that Mrs. Nicholas received title to two parcels of real estate in Tiptonville which were purchased with funds belonging to Mrs. Wright. The deeds to these parcels of property were made to Mrs. Nicholas who in turn conveyed a life estate to Jim Taylor, the Negro cook who had worked for Mrs. Wright for some forty years, and a life estate in the other to Eugene Hicks, the Negro man who had worked for Mrs. Wright *245during the last eight or nine years as chauffeur, house hoy, etc.
We agree with the insistence of appellants that there was a confidential relationship existing between Mrs. Nicholas and Mrs. Wright. For several years prior to Mrs. Wright’s death Mrs. Nicholas handled a large portion of Mrs. Wright’s business including the receiving and disbursing of money, collection of farm rents and management of farm property. Bayliss v. Williams, 46 Tenn. 440; Miller v. Proctor, 24 Tenn. App. 439, 145 S. W. (2d) 807.
Upon the evidence in the record we concur in the finding of the Chancellor that Mrs. Wright was mentally competent at the time these gifts were made during the period from 1947 through 1951.
Since we have found that the gifts were received by Mrs. Nicholas during the period when she occupied a confidential or trust relationship toward Mrs. Wright, a court of equity must review such transactions with the strictest scrutiny.
From the case of Miller v. Proctor, 1940, 24 Tenn. App. 439, 145 S. W. (2d) 807, at page 811, we quote as follows:
“ (4) The existence of such a relation between two persons does not of course prevent the one who is dependent upon the other from giving him his property; but such relation does raise a presumption of the invalidity of such a gift, and the burden is upon the donee to show by the ‘clearest and most satisfactory evidence to be adduced, that at the time the transaction took place, no advantage whatever was taken, either of the confidential relations exist*246ing in order to obtain a benefit, or of tbe weakness and frailty of tbe party from whom tbe benefit was received.’ Graves v. White,. 4 Baxt. 38, 41, 63 Tenn. 38, 41. In Pomeroy’s Eq. Jnr. it is said: 'Tbe transaction is not necessarily voidable, it may be valid; bnt a presumption of its invalidity arises, wbicb can only be overcome, if at all, by clear evidence of good faitb, of full knowledge and of independent consent and action.’ (Citing many cases.) Vol. 2, sec. 957, pp. 2042, 2043.
“(5) It is beld in many jurisdictions that where a confidential relationship exists tbe donee must show not only that no undue influence was used and tbe gift was under standingly and voluntarily made by the donor, but also that be bad tbe benefit of competent and independent advice of a disinterested third party. See cases cited in annotations, 16 L. R. A., N. S., 1088, 15 Ann. Cas. 1033; 24 Am. Jur. 757.”
This rule has been reannounced in subsequent cases including Roberts v. Chase, 25 Tenn. App. 636, 166 S. W. (2d) 641; Turner v. Leathers, 1950, 191 Tenn. 292, 232 S. W. (2d) 269; Black v. Pettigrew, 1953, 38 Tenn. App. 1, 270 S. W. (2d) 196.
When we review tbe evidence in tbe instant case concerning these gifts wbicb are under attack in tbe light of tbe foregoing* decisions we find tbe following evidence:
Soon after Mrs. Wright became a widow about 1912, her sister, Mrs. Lewis, together with her young daughter, Louise, then aged about seven years, came to make their home with Mrs. Wright. Mrs. Lewis bad little or no money and Mrs. Wright paid all of tbe expenses of *247the household and supported Louise Lewis and her mother. The mother died in 1933 and Louise Lewis continued to live in the home of Mrs. Wright occupying the status of an only daughter until about a year before Mrs. Wright’s death when the household was broken up and Mrs. Wright spent the remaining days in Memphis, Tennessee, in the hospital or in a nursing home. Miss Louise Lewis married a few years before the death of Mrs. Wright but her marriage does not seem to have interrupted her close association with and attention to Mrs. Wright in her last days.
The record shows that Mrs. Wright was a very astute business woman and one who paid very close attention to her ever expanding farm and financial interests. She rented her land to many different tenants; she financed them in the cultivation and gathering of said crops; she personally attended to the building and repairing of farm houses, barns, fences, etc. The record shows that she owned stock in one of the Tiptonville banks; had some interests in ginning operations; she loaned money to various people in addition to her tenants around Tipton-ville with mostly real estate as security. The record also shows that Mrs. Wright was accustomed to lending approximately $50,000 each fall to one of the gins to buy soybeans, cotton, cotton seed, etc., from its customers which loans were usually repaid the following spring.
Through the years Miss Louise Lewis, as a member of her aunt’s household, became accustomed to driving Mrs. Wright out to look over the farms, observe the cultivation and harvesting of the crops and attend to the many other duties incident to the operation of such vast farming enterprises. In this way Miss Lewis became *248thoroughly conversant with every phase of Mrs. Wright’s financial operations.
Certainly from 1930 onward, and possibly earlier, the appellant, Major General Clifton Cates, was away from Tiptonville in service in the Marines and the appellant, Mrs. Prothro, was away from Tiptonville living at various parts of the United States and in recent years in Memphis, Tennessee. The relations between Mrs. Wright and General Cates and his family and Mrs. Prothro and her family were most pleasant and cordial and they kept in communication with her by letter and visited with Mrs. Wright or she visited with them several times each year.
As early as 1941 when Mrs. Wright was 81 years of age and in good health and in full and complete charge of all of her financial affairs, Mrs. Wright told her friend, Mr. Ivy, that she was extremely fond of Louise and that she wanted to do more for her than for anyone else. Mr. Ivy is an auditor who had been coming to Tiptonville each year since about 1931 and preparing Mrs. Wright’s annual Federal and State Income Tax returns. Mrs. Wright often talked with Mr. Ivy even before 1941 as to the best method for her to follow in taking care of Louise.
Mr. Ivy recommended “the purchase of an annuity and at the request of Mrs. Wright brought a representative of an insurance company from Memphis out to see Mrs. Wright and they reached a tentative agreement whereby Mrs. Wright was going to purchase an annuity for Louise Lewis to have an income of $350 per month for life at a net cost of $50,000 to Mrs. Wright. Mrs. Wright agreed to purchase the annuity and then decided to wait and consult with her then attorney, Hon. Wardlaw Steele, of *249Ripley, Tennessee, who advised her not to purchase the annuity and it was never purchased.
In 1944 Mrs. Wright was then 84 years of age and her health began to fail and she began to lean more and more upon Miss Louise Lewis for assistance. Miss Louise Lewis began to keep the books and records and by 1947 she began signing checks for Mrs. Wright.
Sometime in 1946 or 1947 some relatives of Mrs. Wright’s deceased husband, Dr. Wright, came to Tipton-ville and began asking questions about Mrs. Wright’s health, how long she would probably live, the amount of her property, etc. and left the general impression that the Wright heirs were going to file suit for a portion of the property.
This fact was made known to Mrs. Wright by her physician, Dr. Griffin, and some of the witnesses say that Dr. Griffin encouraged Mrs. Wright to go ahead and do something for Louise while Mrs. Wright was still competent and knew what she was doing, leaving the definite impression with Mrs. Wright that after her death the heirs of Mr. Wright were going to bring a lawsuit and make trouble. This was a prediction that certainly came true because after the death of Mrs. Wright the heirs of Dr. Wright brought a suit in the Chancery Court of Lake County seeking to establish title to a large portion of the lands owned by Mrs. Wright during her lifetime which litigation ultimately reached the Supreme Court of Tennessee and has been recently decided adversely to the heirs of Dr. Wright.
At any rate, Mr. Allison, who was cashier of the First State Bank of Tiptonville and a close friend of Mrs. Wright, testified that in 1947 Mrs. Wright had deposits *250in Ms bank of over $100,000, she had government bonds totaling over $125,000 and deposits in other banks which made her assets over $250,000. Mr. Allison was informed by Mrs. Wright of the recent visit of some of the Wright heirs and she manifested an intention to Mr. Allison to get rid of some of her property before she died to be sure that if the Wright heirs were successful they would not get all of her property. On this occasion in 1947 Mrs. Wright made gifts of government bonds totaling some $15,000 to Louise Lewis, $10,000 to General Cates, $8,000 to children of General Cates, $5,000 to Mrs. Pro-thro and $2,000 to Mrs. Prothro’s son.
She also authorized the transfer to Louise Lewis of an additional $62,000 in what she called government bonds but which were actually short-term certificates of indebtedness issued by the Federal Beserve Bank. The certificates were surrendered to Mr. Allison on this occasion. However, Mr. Allison suggested that they wait until the following year when the certificates matured for the actual transfer since neither Miss Lewis nor Mrs. Wright needed the money. His suggestion was agreed upon and the following year in 1948 when the certificates were cashed, the money was placed to the account of Mrs. Wright who then signed a check for $62,000 payable to Louise Lewis. TMs check was made out by Mr. Allison and signed personally by Mrs. Wright and the check cashed or deposited to the account of Miss Louise Lewis.
Mr. Allison’s testimony clearly negates any influence by Miss Lewis upon her aunt but shows clearly that the entire transaction was of Mrs. Wright’s own doing and Mr. Allison relates no incidents or circumstances which would indicate that Mrs. Wright gave these large gifts *251for any reason except her great love for her niece and foster daughter and possibly a desire to complete the gift before her death so as to. thwart any opportunity for the Wright heirs to take this property away from Louise or the other donees.
It further appears that Mr. Allison, the banker, was informed by Mrs. Wright about the gift in 1948 of $10,000 to Miss Lewis as a part payment on a cotton gin and of $3,500 to buy a house and lot in Monteagle, Tennessee, where Mrs. Wright was accustomed to spending several weeks each summer. Mr. Allison also testified that nearly every time he talked to Mrs. Wright she seemed to be disturbed about the fact that the Wright heirs were going to cause trouble by litigation after her death. In June, 1951, Mr. Allison was informed that Mrs. Wright was about to sell $20,000 worth of timber from a tract of land known as the “Wrights Switch Land” and that she intended to give the $20,000 to Miss Lewis.
Mr. Allison stated in substance that he became apprehensive over the bank’s position in possible litigation by the Wright heirs after Mrs. Katie Wright’s death since so much money had gone into and out of the account of Mrs. Wright during the past several years a considerable portion of which upon checks signed by Miss Louise Lewis. With the additional $20,000 gift about to be made he discussed the matter with the bank’s president, Mr. Donaldson, an attorney, and as a result of that conference Mr. Donaldson prepared a short paper writing in which Mrs. Wright ratified all checks which may have been written by Miss Lewis on her account.
Said ratification is in the words and figures as follows:
“This paper is to evidence and show that I have given *252to my niece, Louise Lewis Nicholas, the interest in the Choctaw Gin she purchased and authorized her to pay for same out of my funds, also the purchase price of two houses and lots in the town of Tiptonville. I have also given her the authority to draw a check or checks on me for the amount of the proceeds of the sale of the timber on the wrights switch or wrights woods tract which recently sold for $20,000. And I hereby ratify and confirm any and all checks that she has drawn on my account at the bank.
“This paper is being written at this date because of the timber transaction aforesaid.
“June 9, 1951
“/s/ Mrs. Katie L. Wright
Mrs. Katie L. Wright
“Witnesses:
/s/ W. M. Allison
/s/ Mrs. Martha King
/s/ Mrs. Elmina Johnson”
It is to be noted that this ratification was made the same day that the timber was sold and the gift to Miss Lewis completed by check. Mr. Allison is very firm in his testimony that Miss Lewis did not even know about him preparing the ratification paper and that he explained it very clearly to Mrs. Wright and she understood and signed the ratification.
Mr. Allison positively indicates by his testimony that Mrs. Wright’s actions were all of her own volition and free from any influence on the part of Miss Lewis.
While this gift of the Wrights Switch Timber for $20,000 on June 9,1951, was the last gift in point of time which is under attack, yet it appears that on August 17, *2531951, Mrs. Katie Wright was still in charge of and directing her business affairs.
For some thirty-nine years one of her tenants, Mr. Harris Campbell, a witness for Miss Lewis, had been farming a certain tract of land belonging to Mrs. Wright. Mr. Campbell had obviously been a very successful tenant and a satisfactory tenant for the thirty-nine year period and seemingly Mrs. Wright was very fond of him. He testified that back about 1936 she was very insistent that he run for magistrate, she directed his campaign, put up all the finances and he was elected for which she seemed to be very jubilant. As Mr. Campbell said in his testimony everything Miss Katie did always came out all right.
Mr. Campbell testified that from 1948 through 1951 he made repeated efforts to buy the farm and Mrs. Wright had on more than one occasion refused to sell it to him saying on at least one occasion that the farm belonged to Louise. Finally in 1951 Mrs. Wright agreed to sell it to him saying that she thought that he would take better care of the place than anyone else and that she thought he was entitled to it so she agreed to sell it to him at a price of $275 per acre. The deal was closed on August 17, 1951, at Mrs. Wright’s home. Mr. Campbell, the banker, Mr. Allison, Hon. John Drane, attorney for Mrs. Wright, Dr. Rainey, a Notary Public and at least one nurse were present. Mrs. Wright personally signed the deed and all of these people who were present testified that at that time Mrs. Wright was mentally competent and fully understood the nature of the business she was transacting.
It is significant to note that General Drane testified *254that lie thought from the way Mrs. Wright referred to her affection for Mr. Campbell and the thirty-nine years of service which he had rendered her that she was going to give him the farm but instead she charged him $275 per acre and had the deed to recite that the land was being sold by the acre and the number of acres was to be determined by a subsequent measurement by a competent surveyor to be agreed upon by the parties. Gen. Drane also testified that he was summoned to Mrs. Wright’s home before the deed to Mr. Campbell was drafted and ‘ ‘ she told me what she wanted to sell and why she wanted to transfer it and why she wanted to sell it to this particular person; she gave her reasons for all of it.”
Mr. Ivy, the auditor and. close friend of Mrs. Wright for over twenty years, testified very emphatically that Mrs. Wright, up through 1947, was a person of strong mind and strong will and of sufficient mental capacity not to be influenced by anyone and that he never at any time saw any evidence of Mrs. Wright being influenced by anyone. On the contrary, he testified that on many occasions Mrs. Wright expressed to him an intention to take care of Louise in such a manner that she would never be dependent upon anyone. He also testified that Mrs. Wright was very, very proud of and fond of General Cates and that she had told him that she intended to provide for General Cates by leaving him a considerable quantity of land and it is significant to note that Mrs. Wright did leave General Cates considerably more land under her will than she did any of the other beneficiaries.
All of the gifts mentioned above and many other gifts by Mrs. Wright to other parties which are not in controversy were all duly reported along with her annual income tax report. Mr. Ivy prepared all of these reports *255on information sometimes received from Mrs. Wright and sometimes received from Miss Lewis.
Mrs. Wright gave G-eneral Cates and members of his immediate family approximately $25,000 in cash or bonds during the period from 1943 to her death in 1953.
The appellants charge that Miss Lewis was guilty of actual fraud in procuring the deeds to the Negro houses in her own name to wit, the Jim Taylor property which cost $5,000 and the Hicks property which cost $2,500. We do not find that the evidence indicates any fraud. Jim Taylor is a colored woman who had cooked for over forty years for Mrs. Wright. Mrs. Wright expressed an intention to provide a home for her for the remainder of her days. Likewise, the Negro, Hicks, was very good to Mrs. Wright in her last years of illness and she had to depend on him to lift her in and out of the wheel chair, in and out of the car and for work around the home. She wanted him to have a home for the remainder of his life. The record indicates that these two Negroes are not versed in financial affairs.
It seems entirely reasonably to us that Mrs. Wright, being the careful and capable business woman that she was, foresaw that if she gave deeds to these pieces of property to either of these Negroes that in a short time they might either sell, mortgage or dissipate the property and be without a home the rest of their days. Such a result would have been the very opposite of what Mrs. Wright intended to do.
It appears to us that she adopted a very reasonable and expedient method of making sure that these two people had a home. She had the property deeded to Louise and gave the Negroes only a life estate. Obvious*256ly, she trusted Louise to carry out her wishes and to look after these two people to the extent of seeing that they had a home. By letting Louise have the remainder interest in the property, she had an additional incentive to oversee the property and see that the improvements were kept in repair and thus more effectively carry out Mrs. Wright’s wishes with reference to these two Negro servants.
Another example of the way Mrs. Wright’s wishes are being carried out is the disposition of the $1,000' gift made on June 1, 1951, to Jim Taylor. This money was deposited to the credit of Jim Taylor in the bank and the banker has never told Jim Taylor that she had this money on deposit. When Jim needs money she goes to Mr. Allison at the bank and “borrows” some money. Mr. Allison, the banker, withdraws the amount she “borrows.” If she repays it, the money is redeposited to her account. As Mr. Allison says if she knew the money was there she would soon draw it all out and it would be gone pretty quickly. Therefore, we see no fraud or improper action of Miss Lewis in taking the deed to said property in her name and are of the opinion that this practice was entirely in accord with Mrs. Wright’s wishes.
In July, 1947, Mrs. Wright had her then attorney, Hon. John Drane of Newbern, Tennessee, prepare a new will for her. This will is somewhat lengthy and it would unduly prolong this opinion to copy the same. The personal property including a $25,000 life insurance policy after the payment of all federal and state inheritance taxes, costs of administration, etc., is divided equally between General Oates, Mrs. Prothro, Louise Lewis and Louise’s sister, Mamie Rotrammel. The will included specific gifts *257totaling $38,000 to persons other than General Cates, Mrs. Prothro and Lonise Lewis.
General Cates was given 299 acres of land for life with remainder in fee to his two children. Lonise Lewis was granted the fee to 156 acres of land and on this devise the testatrix said as follows:
“I give, will and devise to my niece, Lonise Lewis, who has lived with me for many years, and for whom I entertain great love and affection, in fee, my tract of land containing 156 acres more or less situated in District No. 2, etc.”
Mrs. Wright’s residence in Tiptonville was left for life to Lonise Lewis and her sister, Mamie Rotrammel, and upon the death of the survivor the fee in trust for charitable purposes as a memorial to Dr. J. M. Wright and Mrs. Katie Wright. All of the remaining real estate not disposed of under the will was left in trust for General Cates, Louise Lewis, Katherine Prothro and Mamie Rotrammel.
The annual rentals from the farm lands were about $36,000 per year and at the time Mrs. Wright made this will she had over $250,000 in cash and bonds on hand and so far as the record shows owed no indebtedness.
The original will was executed on July 11, 1947. Mrs. Wright executed a codicil to her will dated September 12, 1947, in which she provided for the education of Carolyn Wright Algee. Mrs. Wright stated in the codicil that it was made necessary by the death of J. P. Algee, father of Carolyn. Mr. Algee had been Mrs. Wright’s close friend and banker who was succeeded by Mr. Allison.
On November 7, 1947, Mrs. Wright made a gift of *258$5,000 to General Cates. On November 12, 1947, Mrs. Wright made a second codicil to her will in which she made Lonise Lewis and General Clifton Cates co-trnstees with the original trnstee, Harry Smith, for the management of the residual real estate mentioned in the original will. Mrs. Wright made no mention in this codicil of the $5,000 gift to General Cates jnst five days before.
On December 5, 1947, less than one month after the second codicil to her will Mrs. Wright made the large gift of government bonds through Mr. Allison of $15,000 to Lonise Lewis, $10,000 to General Cates, $5,000 to Mrs. Prothro as well as $10,000 additional to the children of General Cates and Mrs. Prothro. At this time she also made arrangements for the transfer of an additional $62,000 to Lonise Lewis but this was not completed until the certificates of indebtedness matured sometime in the year 1948. Mrs. Wright never made any additional codicils to her will after November 12, 1947. This indicates a plan on the part of Mrs. Wright to dispose of part of her property by will and a part of it by direct gifts in her lifetime.
The nurses and doctors who attended Mrs. Wright during her last years all sustained the insistence of Mrs. Louise Nicholas that she neither exercised influence nor attempted to exercise influence over Mrs. Wright for the purpose of obtaining gifts. They all testified that Mrs. Wright was of sound mind and of strong will during the period from 1947 through 1951 and of a nature and disposition to have successfully resisted any attempt to exercise control over her. Mrs. Nicholas was prevented by the Dead Man’s Statute (T. C. A. sec. 24-105) from testifying as to transactions between her and Mrs. Wright concerning these gifts.
*259Therefore, from a review of the entire evidence in this record we are of the opinion that the evidence fully rebuts the presumption of undue influence on the part of Mrs. Nicholas arising out of the confidential relationship. We think the proof clearly shows that Mrs. Wright, during the period in which the gifts were made, from 1947 through June 9, 1951, was a person of strong will and alert mentally and not under the dominion or control of Miss Lewis or anyone else. It appears that the gifts were made by Mrs. Wright as a result of the love and affection which she bore to this young lady whom she had partially reared since she was seven years of age and who had occupied the place of her own daughter and we think the gifts were also made as a manifestation of appreciation which Mrs. Wright felt toward this young lady who had spent the best years of her life living with and administering to her aged aunt, Mrs. Wright.
Likewise, we are of the opinion that the evidence submitted on behalf of Mrs. Nicholas meets the test set out by Judge Prewitt in the case of Turner v. Leathers, 191 Tenn. 292, 232 S. W. (2d) 269, 271, to-wit:
“* * * Where he is under the unquestioned ‘dominion and control’ of the donee it is necessary that he have competent, independent advice, free from the influence of the donee, in order for the gift to stand. ’ ’
We hold that during this period of time Mrs. Wright had the benefit of competent independent advice, free from the influence of Miss Lewis or any of the donees, and particularly in the person of her banker, Mr. Allison, and her tax accountant, Mr. Ivy. Both of these persons were friends of long-standing in whom *260she had great confidence and who, collectively, were familiar with all of the gifts as they were being made through the years and they had every opportunity to know whether or not she was being overreached and to have assisted her if they had thought she was being overreached or subjected to improper influence. Likewise, and to a lesser extent, it appears that Mrs. Wright, up through August, 1951, was accustomed to advise with her attorney, Mr. Drane of Newbern, Tennessee, and Mr. Joe Riddle, now deceased, attorney of Tiptonville, Tennessee.
We have not discussed each of the gifts separately and the quantum of proof on some of the smaller gifts is not so strong as that on the large gifts of $62,000 and $20,000, but since the smaller gifts fit into the same pattern as the larger gifts which we have sustained we do not think it necessary to discuss each of them in detail.
The above portion of this Opinion was prepared before Judge Avery prepared his dissent to that portion which holds legal the gifts made to Miss Louise during the year 1951, totaling $31,000.
We respectfully differ with our colleague with reference to the force and effect of the testimony of Mr. Allison, the banker, concerning these gifts. We do not think his testimony was impeached in any manner. He testified without contradiction that in November, 1947, after the death of Mr. J. T. (Ted) Algee, cashier of The First State Bank & Trust Company, of Tiptonville, he had been offered the position to succeed Mr. Algee. He further testified that it was Mrs. Wright, who was one of the leading business figures of Lake County and a large depositor in the Bank, who sent for him and en*261couraged him to take the position, saying that since the death of Mr. Algee she did not feel that she had anyone in the Bank to look after her interests. We think the record clearly shows that Mrs. Wright did continue to rely strongly upon the advice of Mr. Allison in business affairs.
We also respectfully differ with Judge Avery in his Opinion that it was passing strange that Mr. Allison, the banker, and Mr. Donaldson, the President of the Bank, obtained a ratification in writing from Mrs. Wright under date of June 9,1951. In our opinion, such conduct seemed both reasonable and proper; Mrs. Wright was then 91 years of age; many thousands of dollars had passed through her bank account on cheeks drawn by Miss Louise; the last written authority signed by Mrs. Wright authorizing Miss Louise to sign checks was an unwitnessed letter of date November 20, 1947; Mrs. Wright’s health had continued to deteriorate since 1947; neither Mr. Allison nor Mr. Donaldson knew the contents of Mrs. Wright’s will; Mrs. Wright herself had told Mr. Allison that she expected the heirs of Dr. Wright to bring a suit against her estate after her death; Mrs. Wright had no children, and we think that the Bank officials had good reason to believe there would be litigation over Mrs. Wright’s estate after her death among her own heirs and next of kin.
Therefore, we think there was every reason for the officials of the Bank to be apprehensive lest the Bank be drawn into such litigation, and we think they acted both naturally and properly in the interest of the Bank when they took the ratification of date June 9,1951. The Bank might well have been involved in this present litigation with a potential liability of many thousands of dollars, *262if these officials had not taken the precaution of obtaining the ratification of date June 9, 1951, signed by Mrs. Wright.
Further, we respectfully differ with our colleague in his Opinion that in 1951 apparently Mrs. Wright’s control oyer her business affairs had been abandoned. The testimony of Mr. Allison, Mr. Campbell who purchased the land, and Attorney John M. Drane, all indicates the contrary. They talked to and discussed business matters directly with Mrs. Wright herself and not through the medium of Miss Louise.
On the question of competent independent advice, in the recent case of Miller v. Hubbs, Tenn. Sup., 285 S. W. (2d) 527, our Tennessee Supreme Court has held that advice or suggestion of a husband to his wife that his brother who had been kind to both of them, should have their property after their respective deaths, was sufficient to meet the test laid down in Turner v. Leathers, supra, where the widow had made a joint deposit of funds in a Federal Savings & Loan Association in the name of herself and the brother of the deceased husband, with a right of survivorship in the brother. In other words, the Supreme Court has established the rule that the competent independent advice does not have to be contemporaneous with or immediately preceding the gifts, in order to overcome a presumption of invalidity because of confidential relationship between the donor and donee.
While it is true that Mr. Ivy the auditor, testified that he did not believe he had talked to Mrs. Wright personally after 1947, yet he had advised her on many occasions to give Miss Louise bonds or money, and to give it to her in her lifetime so that she could be sure that Louise had *263gotten, it. He further testified that the conduct of Mrs. Wright in making the serious gifts to Miss Louise and others, fitted into the general picture of what he thought Mrs. Wright intended to do but that he did not believe she had given Louise as much money as she intended to give her.
As stated above, we think the advice which Mrs. Wright received from Mr. Allison, her banker, General Drane, her attorney, Mr. Joe Riddle, her attorney, and Mr. Ivy, her tax accountant, was sufficient to meet any test of competent independent advice which might be required under Turner v. Leathers, supra.
Therefore, the Assignments of Error are respectfully overruled and the Decree of the Chancellor affirmed. The cause will be remanded to the Chancery Court for further proceedings consistent with this Opinion. Appellants will pay the costs of this appeal.
Avery, P.J., (Western Section), dissents in part.
Bejach, J., concurs.